                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,                         No. 20-cr-4080-RK

                                Plaintiff,         COUNT 1
                                                   26 U.S.C. § 7206(1)
        v.                                         NMT 3 Years’ Imprisonment
                                                   NMT $ 100,000 Fine
 JOSIAH MATOR, JR.,                                NMT 1 Year Supervised Release
  [DOB: 10/19/1981]                                Class E Felony

                                Defendant.         COUNT 2
                                                   26 U.S.C. § 7206(2)
                                                   NMT 3 Years’ Imprisonment
                                                   NMT $ 100,000 Fine
                                                   NMT 1 Year Supervised Release
                                                   Class E Felony

                                                   $100 Special Assessment (Each Count)

                                       INDICTMENT

THE GRAND JURY CHARGES THAT:

                                            COUNT 1
                                    (False Income Tax Return)
                                       26 U.S.C. § 7206(1)

       On or about February 29, 2016, within Cole County and elsewhere in the Western District

of Missouri, the defendant, JOSIAH MATOR, JR., a resident of Cole County, Missouri, willfully

made and subscribed an individual income tax return, which was verified by a written declaration

that it was made under penalties of perjury, which the defendant did not believe to be true and

correct as to every material matter, which was prepared and signed in the Western District of

Missouri, and which was filed with the Internal Revenue Service, stated that his taxable income

was $16,552.00, knowing that he did not include the business income from his tax preparation

service; all in violation of Title 26, United States Code, Section 7206(1).




             Case 2:20-cr-04080-RK Document 1 Filed 09/23/20 Page 1 of 2
                                            COUNT 2
                                    (False Income Tax Return)
                                       26 U.S.C. § 7206(2)

        On or about February 22, 2016, within Cole County and elsewhere in the Western District

of Missouri, the defendant, JOSIAH MATOR, JR., a resident of Cole County, Missouri, willfully

aided and assisted in, procured, counseled and advised the preparation and presentation to the

Internal Revenue Service of a U.S. Individual Income Tax Return, Form 1040, of I.A. and L.A.

for the calendar year 2015. The return was false and fraudulent as to a material matter, in that the

defendant reported $12,000 in unreimbursed Employee Business Expenses, whereas, as the

defendant then and there knew, I.A. and L.A. did not have any expenses related to their

employment; all in violation of Title 26, United States Code, Section 7206(2).

                                              A TRUE BILL.



                                              /S/ Eugene O’Loughlin
                                              FOREPERSON OF THE GRAND JURY

/S/ Ashley S. Turner
Ashley S. Turner
Assistant United States Attorney
Missouri Bar No. 62314


Date:    09/23/2020




                                                 2


           Case 2:20-cr-04080-RK Document 1 Filed 09/23/20 Page 2 of 2
